 1 JAI M. GOHEL, CA SBN 170782
   819 Eddy Street
 2 San Francisco, California 94109
   Telephone: (415) 771-6174
 3 Facsimile: (415) 474-3748
   Email: jaigohel@rocketmail.com
 4
   Attorney for Defendant
 5 PATRICK GONZALES
 6
                                UNITED STATES DISRICT COURT
 7
 8                             EASTERN DISTRICT OF CALIFORNIA

 9
                                              --oo0oo--
10
     UNITED STATES OF AMERICA,                       )   Case No.: 1:19-cr-00203-DAD-BAM
11                                                   )             1:19-cr-00204-DAD-BAM
                                                     )
                  Plaintiff,                         )   STIPULATION AND ORDER RE:
12
           vs.                                       )   MODIFICATION OF CONDITIONS OF
13                                                   )   PRETRIAL RELEASE
     PATRICK GONZALES,                               )
14                                                   )
                                                     )
                  Defendants.                        )
15
16 _____________________________________
17
18
           Defendant PATRICK GONZALES, by and through his attorney of record, Jai M. Gohel,
19
     and the UNITED STATES OF AMERICA, by and through its counsel of record, Asst. U.S.
20
     Attorney Ross M. Pearson, HEREBY STIPULATE as follows:
21
22         The Pretrial Release order condition (m) be modified to allow Mr. Gonzales to be
23 employed, and therefore be modified to read as follows:
24
          (m)     You must participate in the following location monitoring program component
25
   and abide by all the requirements of the program, which will include having a location
26
   monitoring unit installed in your residence and a radio frequency transmitter device attached to
27
   your person. You must comply with all instructions for the use and operation of said devices as
28

                                               -1-

            STIPULATION AND [PROPOSED] ORDER RE: MODIFICATION OF PRETRIAL RELEASE ORDER
 1
     given to you by the Pretrial Services Agency and employees of the monitoring company. You
 2
     must pay all or part of the costs of the program based upon your ability to pay, as determined
 3
     by the pretrial services officer. CURFEW: You must remain inside your residence every day
 4
     from 8:00PM to 8:00AM, or as adjusted by the pretrial services officer for medical, religious
 5
     services, employment or court-ordered obligations. Medical obligations shall include
 6
     accompanying your fiancé, Brittany Jackson, to medical appointments related to her pregnancy
 7
     and delivery, and other medical appointments related to your newborn, with prior approval by
 8 pretrial services.
 9
10
11          Pretrial Services has approved this modification.

12
13
     DATED: May 3, 2021
14
15
                                          Respectfully submitted,
16
17                                        /s/ Jai M. Gohel_______________
                                          JAI M. GOHEL
18                                        Attorney for Defendant
19                                        PATRICK GONZALES

20
21
     DATED: May 3, 2021
22
23
24                                        /s/ Ross M. Pearson______________
25                                        ROSS M. PEARSON
                                          Attorney for Plaintiff
26                                        THE UNITED STATES OF AMERICA

27
28

                                                 -2-

             STIPULATION AND [PROPOSED] ORDER RE: MODIFICATION OF PRETRIAL RELEASE ORDER
 1                                             ORDER
 2
 3         PURSUANT TO STIPULATION between the parties, and Good Cause appearing, IT IS

 4 HEREBY ORDERED that the conditions of pretrial release for Defendant PATRICK
 5 GONZALES be modified as follows:
 6
 7 Paragraph (m) of the Release Order be modified to read as follows:
 8
 9         (m)     You must participate in the following location monitoring program component
10 and abide by all the requirements of the program, which will include having a location
11 monitoring unit installed in your residence and a radio frequency transmitter device attached to
12 your person. You must comply with all instructions for the use and operation of said devices as
13 given to you by the Pretrial Services Agency and employees of the monitoring company. You
14 must pay all or part of the costs of the program based upon your ability to pay, as determined
15 by the pretrial services officer. CURFEW: You must remain inside your residence every day
16 from 8:00PM to 8:00AM, or as adjusted by the pretrial services officer for medical, religious
17 services, employment or court-ordered obligations. Medical obligations shall include
18 accompanying your fiancé, Brittany Jackson, to medical appointments related to her pregnancy
19 and delivery, and other medical appointments related to your newborn, with prior approval by
20 pretrial services.
21
     IT IS SO ORDERED.
22
23
       Dated:     May 3, 2021                               /s/ Barbara   A. McAuliffe              _
24
                                                     UNITED STATES MAGISTRATE JUDGE
25
26
27
28

                                               -3-

            STIPULATION AND [PROPOSED] ORDER RE: MODIFICATION OF PRETRIAL RELEASE ORDER
